EXHIBIT 10.1 FIRST AMENDMENT TO CREDIT AGREEMENT THIS FIRST AMENDMENT TO CREDIT AGREEMENT dated as of April 29, 2015 (this “Agreement”) is entered into among SP Plus Corporation (the “Company”), the Guarantors, the Lenders party hereto and Bank of America, N.A., as Administrative Agent, Swing Line Lender and an Issuing Lender.All capitalized terms used herein and not otherwise defined herein shall have the meanings given to such terms in the Credit Agreement (as defined below). RECITALS WHEREAS, the Company, the Lenders, Bank of America, N.A., as Administrative Agent, Swing Line Lender and an Issuing Lender, and Wells Fargo Bank, N.A., as an Issuing Lender, have entered into that certain Amended and Restated Credit Agreement dated as of February 20, 2015 (as amended or modified from time to time, the “Credit Agreement”); WHEREAS, the Company has requested that the Lenders amend the Credit Agreement as set forth below; NOW, THEREFORE, in consideration of the premises and the mutual covenants contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.Amendment.Clause (iv) in the definition of “Change of Control” in Section 1.1 of the Credit Agreement is hereby amended to read as follows: (iv) during any period of 24 consecutive months, a majority of the members of the board of directors or other equivalent governing body of the Company cease to be composed of individuals (a) who were members of that board or equivalent governing body on the first day of such period, (b) whose election or nomination to that board or equivalent governing body was approved by individuals referred to in clause (a) above constituting at the time of such election or nomination at least a majority of that board or equivalent governing body or (c) whose election or nomination to that board or other equivalent governing body was approved by individuals referred to in clauses (a) and (b) above constituting at the time of such election or nomination at least a majority of that board or equivalent governing body. 2.Conditions Precedent.This Agreement shall be effective upon receipt by the Administrative Agent of counterparts of this Agreement duly executed by the Company, the Guarantors, the Required Lenders and Bank of America, N.A., as Administrative Agent. 3.Miscellaneous. (a) The Credit Agreement and the other Loan Documents and the obligations of the Company and the Guarantors thereunder, are hereby ratified and confirmed and shall remain in full force and effect according to their terms.This Agreement shall constitute a Loan Document. (b)Each Guarantor (i) acknowledges and consents to all of the terms and conditions of this Agreement, (ii) affirms all of its obligations under the Loan Documents and (iii) agrees that this Agreement and all documents executed in connection herewith do not operate to reduce or discharge its obligations under the Credit Agreement or the Loan Documents. (c) The Company and the Guarantors hereby represent and warrant as follows: (i)The Company and each Guarantor has taken all necessary action to authorize the execution, delivery and performance of this Agreement. (ii)This Agreement has been duly executed and delivered by the Company and each Guarantor and constitutes each such Person’s legal, valid and binding obligations, enforceable in accordance with its terms, except as such enforceability may be limited by Debtor Relief Laws and general principles of equity (regardless of whether such enforceability is considered in a proceeding in equity or at law). (iii)No consent, approval, exemption, authorization or other action by, or notice to, or filing with, any Governmental Authority or any other Person is necessary or required in connection with the execution, delivery or performance by the Company or any Guarantor of this Agreement. (d) The Company and each Guarantor represent and warrant to the Lenders that after giving effect to this Agreement (i) the representations and warranties of the Company and the Guarantors set forth in Article IX of the Credit Agreement and in each other Loan Document are true and correct in all material respects as of the date hereof with the same effect as if made on and as of the date hereof, except to the extent such representations and warranties expressly relate solely to an earlier date (in which case such representations and warranties shall be true and correct in all material respects as of such earlier date) and (ii) no event has occurred and is continuing which constitutes an Unmatured Event of Default or an Event of Default. (e) This Agreement may be executed in any number of counterparts, each of which when so executed and delivered shall be an original, but all of which shall constitute one and the same instrument.Delivery of an executed counterpart of this Agreement by telecopy or electronic mail shall be effective as an original and shall constitute a representation that an executed original shall be delivered. (f)THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS. [remainder of page intentionally left blank] 2 Each of the parties hereto has caused a counterpart of this Agreement to be duly executed and delivered as of the date first above written. COMPANY:SP PLUS CORPORATION, a Delaware corporation By:/s/ Vance Johnston Name:Vance Johnston Title:Executive Vice President, Chief Financial Officer and Treasurer GUARANTORS: STANDARD AUTO PARK, INC., an Illinois corporation APCOA LASALLE PARKING COMPANY, LLC, a Louisiana limited liability company By:/s/ Vance Johnston Name:Vance Johnston Title: Treasurer of each of the foregoing SP PLUS LOGISTICS, INC., a Delaware corporation By:/s/ Vance Johnston Name:Vance Johnston Title:Senior Vice President and Treasurer SP PLUS PROPERTY MANAGEMENT, INC., a Delaware corporation By:/s/ Vance Johnston Name:Vance Johnston Title:Vice President and Treasurer SP PLUS SECURITY SERVICES, INC., a Delaware corporation By:/s/ Vance Johnston Name:Robert N. Sacks Title:Executive Vice President, General Counsel and Secretary [Signature Pages Continue] STANDARD PARKING CORPORATION IL, a Delaware corporation CENTRAL PARKING SYSTEM OF ALABAMA, INC., an Alabama corporation ALLRIGHT CORPORATION, a Delaware corporation CPC PROPCO, LLC, a Delaware limited liability company CPS FINANCE, LLC, a Delaware limited liability company KINNEY SYSTEM, INC., a Delaware corporation CENTRAL PARKING SYSTEM OF INDIANA, INC., an Indiana corporation CPS AIRPORT DEVELOPMENT, L.L.C., a Louisiana limited liability company 11 EAST FRANKLIN STREET BUSINESS TRUST, a trust organized under the laws of the State of Maryland , a trust organized under the laws of the State of Maryland , a trust organized under the laws of the State of Maryland NATIONAL GARAGES, INCORPORATED, a Michigan corporation CENTRAL PARKING CORPORATION, a Tennessee corporation CENTRAL PARKING SYSTEM, INC., a Tennessee corporation CENTRAL PARKING SYSTEM–AIRPORT SERVICES, INC., a Tennessee corporation CENTRAL PARKING SYSTEM OF CONNECTICUT, INC., a Tennessee corporation CENTRAL PARKING SYSTEM OF FLORIDA, INC., a Tennessee corporation CENTRAL PARKING SYSTEM OF GEORGIA, INC., a Tennessee corporation CENTRAL PARKING SYSTEM OF LOUISIANA, LLC, a Tennessee limited liability company CENTRAL PARKING SYSTEM OF MARYLAND, INC., a Tennessee corporation CENTRAL PARKING SYSTEM OF MISSISSIPPI, LLC, a Tennessee limited liability company CENTRAL PARKING SYSTEM OF MISSOURI, LLC, a Tennessee limited liability company By:/s/ Vance Johnston Name:Vance Johnston Title: Executive Vice President, Chief Financial Officer and Treasurer of each of the foregoing [Signature Pages Continue] CENTRAL PARKING SYSTEM OF NEW JERSEY, LLC, a Tennessee limited liability company CENTRAL PARKING SYSTEM OF NEW YORK, INC., a Tennessee corporation CENTRAL PARKING SYSTEM OF NORTH CAROLINA, INC., a Tennessee corporation CENTRAL PARKING SYSTEM OF PUERTO RICO, a Tennessee corporation CENTRAL PARKING SYSTEM OF WASHINGTON, INC., a Tennessee corporation CENTRAL PARKING SYSTEM REALTY OF NEW YORK, INC., a Tennessee corporation CPS OF THE NORTHEAST, INC., a Tennessee corporation CENTRAL PARKING SYSTEM OF VIRGINIA, INC., a Washington District of Columbia corporation UNIVERSAL PARKING, INC., an Arizona corporation KCPC HOLDINGS, INC., a Delaware corporation KCPC INTERMEDIATE HOLDINGS, INC., a Delaware corporation By:/s/ Vance Johnston Name:Vance Johnston Title: Executive Vice President, Chief Financial Officer and Treasurer of each of the foregoing USA PARKING SYSTEM, INC., a Tennessee corporation By:/s/ Vance Johnston Name:Vance Johnston Title: Executive Vice President and Chief Financial Officer ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., as Administrative Agent By:/s/ Roberto Salazar Name:Roberto Salazar Title:Vice President LENDERS: BANK OF AMERICA, N.A., as a Lender By:/s/ Brian Halbane Name:Brian Halbane Title:Vice President WELLS FARGO BANK, N.A., as a Lender By:/s/ Peg Laughli Name:Peg Laughli Title:SVP U.S. BANK NATIONAL ASSOCIATION, as a Lender By:/s/ Mark Utlaut Name:Mark Utlaut Title:Senior Vice President FIRST HAWAIIAN BANK, as a Lender By:/s/ Derek Chang Name:Derek Chang Title:Vice President BMO HARRIS BANK N.A., as a Lender By:/s/ Philip McCaulay Name:Philip McCaulay Title:Vice President JPMORGAN CHASE BANK, N.A., as a Lender By:/s/ Allan DeRozen Name:Allan DeRozen Title:Authorized Signor KEYBANK NATIONAL ASSOCIATION, as a Lender By:/s/ Meghan Starr Name:Meghan Starr Title:Vice President THE PRIVATEBANK AND TRUST COMPANY, as a Lender By:/s/ Chris O’Hara Name:Chris O’Hara Title:Managing Director PNC BANK, NATIONAL ASSOCIATION, as a Lender By:/s/ Patrick Flaherty Name:Patrick Flaherty Title:Vice President ASSOCIATED BANK, NATIONAL ASSOCIATION, as a Lender By:/s/ Craig Thessin Name:Craig Thessin Title:Senior Vice President THE NORTHERN TRUST COMPANY, as a Lender By:/s/ Brittany Mondane Name:Brittany Mondane Title:Second Vice President
